Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 12/22/2021 is acknowledged. Claims 1-20 are pending in this application. Claims 1-11, 14, and 15 are under examination. Claims 12,13, and 16-20 are withdrawn from consideration as being drawn to a non-elected invention.
Election/Restrictions
Claims 1-20 are pending in the application. Pursuant to Applicants’ election of Group I, claims 1-11, 14, and 15 are under examination, and claims 12, 13, and 16-20 are withdrawn, as drawn to a non-elected invention.
Since Applicants’ elected species has been found free of prior art, the search was expanded to encompass a composition comprising malic acid as the dicarboxylic acid. As indicated below, this species was found to be anticipated by prior art.
Claim Rejections/Objections Withdrawn
The rejection of claims 1-11, 14, and 15 under 35 U.S.C. §102(a)(1), as anticipated by Willey US ‘964, is withdrawn in response to Applicants’ amendments. 
Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 15 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 15 appears to recite a method step: “…wherein the preservative is added in an amount…” A method step is out of place in a composition-of-matter claim. If Applicants intend the claim to mean “…wherein the preservative is present in an amount…” the claim should be amended to so recite. Otherwise, the claim is non-statutory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
As represented by the expanded elected species, comprising malic acid + dehydroacetic acid, claims 1-10 are rejected under 35 U.S.C. §102(a)(1) as anticipated by CN104542953 to Zheng, R. et al., which is of record.
Zheng CN ‘953 discloses a preservative composition comprising, by mass, 0.1-0.3 parts dehydroacetic acid sodium, 1.2-3.6 parts malic acid, and 1000 parts water. Water is a solvent. Dehydroacetic acid is a ketonic acid. Malic acid is a dicarboxylic acid with the formula HOC(=O)-CH=CH-C(=O)OH. It corresponds to formula (I), with R = C1 alkenylene. Thus, the range of ratios of ketonic acid to dicarboxylic acid disclosed by Zheng is 0.3:1.2–0.1:3.6 = 1:4 – 1:36.
Allowable Subject Matter
To the extent they encompass compositions comprising malic acid and dehydroacetic acid, claims 11 and 14 are objected to as depending from a rejected base claim but are otherwise allowable.
To the extent they encompass compositions comprising malonic acid and dehydroacetic acid, claims 1- 11 and 14 are allowable.

	

	Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622